Citation Nr: 0111511	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
hands, to include as secondary to the veteran's service-
connected fracture of the left clavicle.

2.  Entitlement to service connection for nerve damage to the 
arms, to include as secondary to the veteran's service-
connected fracture of the left clavicle.

3.  Entitlement to service connection for nerve damage to the 
neck, to include as secondary to the veteran's service-
connected fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In October 2000, the veteran 
testified at a Board hearing by means of videoconferencing.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his current claims for service connection, 
as recent statutory changes ensure that this duty exists with 
regard to all new claims for compensation.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This duty to assist the veteran includes 
securing private and VA medical records to which a reference 
has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

The Board has reviewed the claims file and observes that, 
during his October 2000 VA Video Conference hearing, the 
veteran reported a recent magnetic resonance imaging study 
(MRI) at an unspecified private facility in Fort Smith, 
Arkansas.  The veteran also described recent medical 
treatment at the VA Medical Center (VAMC) in Little Rock, 
Arkansas, and the Board notes that the most recent VA 
treatment report from this facility is dated in August 1999.  
He also indicated that further examination was scheduled in 
the near future.  All such records should be obtained and 
reviewed prior to appellate review. 

Additionally, it does not appear that the veteran has been 
afforded a VA examination specifically in conjunction with 
the claims listed above.  While the veteran underwent a VA 
orthopedic examination in October 1998, this examination 
primarily addressed his service-connected left shoulder 
disorder; the only neurological information included in this 
examination report is the comment that the veteran had "good 
motor and sensory function in the left arm."  An examination 
addressing the disabilities for which the veteran is 
presently claiming service connection is thus warranted prior 
to further Board action on these claims.

Finally, the Board observes that, in a December 1998 rating 
decision, the RO increased the evaluation for the veteran's 
service-connected left shoulder fracture from zero to 10 
percent, effective from April 1998.  In a statement received 
by the RO in May 1999, the veteran stated that he disagreed 
with this rating decision and that a 100 percent evaluation 
was in order.  The Board interprets this statement as a 
timely Notice of Disagreement with the December 1998 rating 
decision, in view of the provisions of 38 C.F.R. §§ 20.201 
and 20.302(a) (2000).  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a remand is in order so that a Statement 
of the Case addressing this claim can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake appropriate action to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should furnish the veteran 
with a release form and request that he 
provide the full name and address of the 
medical facility in Fort Smith at which 
he underwent a recent MRI.  The RO should 
request that the veteran provide his 
signature on this release form.

3.  Then, the RO should contact the noted 
medical facility in Fort Smith and 
request all records of medical treatment 
of the veteran, including a report of the 
recent MRI.  Similarly, the RO should 
contact the Little Rock VAMC and request 
all records of treatment/examination of 
the veteran dated since August 1999.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

4.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed nerve damage of the hands, arms, 
and neck.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems to be necessary 
should be completed.  The examiner should 
provide diagnoses for all neurological 
disorders of the hands, arms, and neck 
shown upon examination.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide opinions 
as to whether it is at least as likely as 
not that any current neurological 
disorders of the hands, arms, or neck, if 
present, were incurred as a result of 
service.  If not, the examiner should 
provide opinions as to whether it is at 
least as likely as not that any current 
neurological disorders of the hands, 
arms, or neck were either caused by or 
permanently worsened (aggravated) as a 
result of the veteran's service-connected 
left clavicle fracture.  A complete 
rationale should be given for all 
opinions.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
nerve damage of the hands, arms, and 
neck, all to include as secondary to the 
veteran's service-connected left shoulder 
fracture.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

6.  The RO should also issue a Statement 
of the Case addressing the issue of 
entitlement to an increased evaluation 
for a left shoulder fracture.  The 
veteran and his representative should be 
informed of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal on this increased 
rating issue. 

Thereafter, the case should be returned to the Board for 
appellate consideration of all issues properly in appellate 
status.  The veteran and his representative have the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



